Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 2, 2018                                                                                      Stephen J. Markman,
                                                                                                                 Chief Justice

  156896(66)                                                                                                Brian K. Zahra
                                                                                                    Bridget M. McCormack
  STEPHANIE REESE, Personal Representative of                                                             David F. Viviano
                                                                                                      Richard H. Bernstein
  the Estate of LEAH CARPENTER,                                                                            Kurtis T. Wilder
                Plaintiff-Appellant,                                                                 Elizabeth T. Clement,
  and                                                                                                                 Justices

  DEPARTMENT OF COMMUNITY HEALTH,
          Intervening Plaintiff,
  v                                                                 SC: 156896
                                                                    COA: 332142
                                                                    Macomb CC: 2013-003215-NO
  WEINER & ASSOCIATES, PLLC, RONALD
  M. APPLEBAUM, ERIK J. STONE, NICHOLAS
  M. MARCHENIA, GREAT LAKES
  AMBULATORY SURGICAL CENTER, LLC,
  d/b/a ENDOSURGICAL CENTER AT GREAT
  LAKES, GREATER LAKES ANESTHESIA,
  PLLC, ENTERPRISE LEASING COMPANY OF
  DETROIT, LLC, CYRIL V. WEINER, WILLIAM
  J. FOCAZIO, MD, and MICHAEL ANGELO,
             Defendants-Appellees,
  and
  PAUL PETRE, MD, PAUL PETRE, MD, PC,
  HOME CLINIC GROUP, PC, HOME CLINIC,
  PC, REESE J. JAMES, DO, KELLAM &
  ASSOCIATES, PC, AMERICAN PAIN
  DOCTORS, PLC, 1-800-USLAWYER, EDWARD
  M. FIROSZ, PACIFIC MARKETING, INC., and
  ELITE SURGICAL MEDICAL CONSULTANTS,
  LLC,
              Defendants.
  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s May 29, 2018
  order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.

          VIVIANO, J., did not participate due to a familial relationship with the presiding
  circuit court judge in this case.



                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 2, 2018
         a0924
                                                                               Clerk